Citation Nr: 0633741	
Decision Date: 10/02/06    Archive Date: 11/14/06

DOCKET NO.  05-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.  He also had prior unverified service with the 
Oklahoma National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 RO decision that denied the 
veteran's claims of service connection for bilateral knee and 
low back disabilities.  The veteran presented testimony at a 
June 2006 hearing before the undersigned Acting Veterans Law 
Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that his left knee disability is 
attributable to an injury he sustained in service, in January 
1956, while playing basketball.  He says he underwent left 
knee treatment during active duty, to include surgery.  He 
argues that his right knee and low back disabilities are 
secondarily related to his left knee disability.

At the outset, the Board acknowledges that the veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC), as they were 
destroyed in the 1973 fire at that facility.  Under the 
circumstances, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where records are unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

To its credit, the RO obtained alternate, relevant service 
records.  Specifically, sick reports were obtained which 
reflect that the veteran was hospitalized in January 1956, 
for treatment of a left heel fracture.  Other than these 
records, there is little medical evidence that is 
contemporaneous with the veteran's service (1955-1957).

At a June 2006 Board hearing, the veteran testified that, in 
the 1960s and 1970s, he received treatment for his knees and 
back from private physicians, Drs.W., M., and D.  In a 
statement, dated in March 2004, Dr. W. indicated that he was 
in retirement and that his medical records had been 
destroyed.  He also indicated that had referred the veteran 
to Dr. M.  In an April 2004 statement, Dr. M. indicated he 
had removed the veteran's meniscus.  He indicated that he has 
retired, but did not, however, indicate the availability of 
his medical records. 

On remand, an attempt must be made to contact Dr. W. in an 
effort to ascertain when he treated the veteran and for what 
condition.  An attempt must be made to obtain outstanding 
treatment records from Dr. M., to include any medical records 
reflecting surgical treatment of the meniscus, as well as 
from Dr. D (if his address can be obtained from the veteran). 

The veteran also indicated that he had received treatment for 
his disabilities at a VA facility located in Oklahoma City.  
On remand, relevant VA records must be obtained.  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient (to include Dr. D), who have 
treated him for knee and low back 
disabilities since service discharge.  He 
should be requested to complete and return 
the appropriate release forms so that VA 
can obtain any private medical records.

Regardless of the veteran's response, the 
AMC should obtain relevant VA medical 
records, to include any records from the 
VA facility in Oklahoma City, Oklahoma.  
The AMC should contact Dr. W. and request 
that he provide information regarding when 
he treated the veteran and for what 
condition.  The AMC should contact Dr. M. 
and ask that he provide any outstanding, 
relevant medical records regarding the 
veteran as well as any detailed 
information regarding the veteran's 
treatment, including the nature and date 
of such.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims file.

2.  If the AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C. § 5103A(b)(2).

3.  When the development requested has 
been completed, the case should be 
reviewed by the AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  In 
particular, the SSOC should cite 38 C.F.R. 
§ 3.310, and reflect consideration of 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

